Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2019/0294842) in view of Pollard (US Patent 5,303,463) and Bowers et al (US 2016/0063770).
With regards to claim 1, Huang teaches a device for identifying an aluminum alloy die-cast hub (Abstract) comprising:
A conveying mechanism used for conveying a hub (Figure 3 item 17)
A blocking component capable of blocking the hub to stop it on the conveying mechanism and releasing it to continue conveying the hub on the conveying mechanism (Figure 3 item 24)
An image sensor (Figure 1 item 7), which can be considered to be a camera identification module, located above the conveying mechanism, connected to a laser engraving machine and is capable of shooting a hub, identifying a wheel model and transmitting the wheel information to the engraving machine (paragraphs 49 and 50).
Huang discloses a laser engraving machine to apply a code with the information regarding the wheel (paragraphs 49 and 50). Huang fails to explicitly disclose that the device comprises a label printer and label pasting mechanism.
Pollard discloses a system for assembling and balancing automotive wheels (Abstract), in the same field of endeavor as Huang, where the rim comprises a label with information of the wheel (column 1 lines 34 – 41 and column 2 lines 23 – 32).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a label in Huang’s device, as suggested by Pollard. The rationale being that one of ordinary skills in the art would appreciate that a label is functionally equivalent to Huang’s laser engraved code.
The presence of a label in Pollard’s system would suggest a printer and label pasting mechanism were used to place the label on the wheel rim. Huang and Pollard fail to explicitly disclose that the system comprises a label printer connected to a camera identification module.
Bowers discloses a system, method and computer readable media for transferring data from a delivery item to a label for application of the label onto the delivery item (Abstract) where Bowers discloses that the system comprises a camera configured to capture an image of the data on the delivery item, a control computer configured to process the image of the data, integrate the image of the data captured by the camera into a label template and to generate a print file from the label template, and at least one label applicator disposed after the camera relative to a direction of travel of the delivery item on a conveyer, the at least one label applicator being configured to print the label including the data contained in the print file and apply the printed label onto a top surface of the delivery item (paragraph 7).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used a label printer connected to a camera identification module and a label pasting mechanism, as suggested by Bowers, in Huang and Pollard’s system. The rationale being that, as stated by Bowers, it allows to place a label without manual placement (paragraph 5).
With regards to claim 2, the teachings of Huang, Pollard and Bowers are presented above. Additionally Huang teaches that the conveying mechanism comprises a frame (as seen in Figure 2), a motor (paragraph 50 states that the roller bed is rotated to transmit the hub indicating that a motor exists in order to rotate the bed) and a conveyor belt (as seen in Figure 2 item 11), the conveyor belt being disposed on the frame (as seen in Figure 2) and the motor driving the conveyor belt to rotate  (paragraph 50 states that the roller bed is rotated to transmit the hub indicating that a motor exists in order to rotate the bed).
With regards to claim 4, the teachings of Huang, Pollard and Bowers are presented above. Additionally Bowers teaches that the camera identification module comprises a camera, an image identification module and a holder with the camera mounted on the holder (Figure 1 item 27, paragraph 52).

Claim Objections
Claims 3 and 5 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746